[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

Exhibit 10.28

Confidential

 

COMMERCIAL SUPPLY AGREEMENT

(Roxadustat)

This Commercial Supply Agreement (the “Agreement”) is effective as of January 1,
2020 (the “Effective Date”), by and between FibroGen, Inc., a Delaware
corporation with offices located at 409 Illinois Street, San Francisco,
California 94158, and its Affiliates (collectively, “FibroGen”), and Catalent
Pharma Solutions, LLC, a Delaware limited liability corporation having an
address at 14 Schoolhouse Road, Somerset, New Jersey 08873 (“Catalent”).
Catalent and each of its Affiliates shall collectively be referred to herein as
“Catalent”.  FibroGen and Catalent may be referred to individually as a “Party”,
and collectively as the “Parties”.

RECITALS

A.FibroGen owns or controls certain technology and intellectual property
relating to the compound known as roxadustat (or FG-4592);

B.Catalent is a leading provider of advanced technologies, and development,
manufacturing and packaging services, for pharmaceutical, biotechnology and
consumer healthcare companies; and

C.FibroGen desires to engage Catalent to perform Manufacturing Services (as
defined below) for FibroGen, including without limitation the manufacture and
supply of roxadustat bulk drug product, and Catalent desires to provide such
services on the terms set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
Parties hereto agree as follows:

ARTICLE 1
DEFINITIONS

The following capitalized terms, whether used in the singular or plural, shall
have the meanings ascribed to them below for purposes of this Agreement:

1.1“Acknowledgement” has the meaning set forth in Section 2.2.2.

1.2“Affiliate” means, with respect to either Party, any other corporation or
business entity that directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with such Party.  For
purposes of this definition, the term “control” means direct or indirect
ownership of more than fifty percent (50%) of the outstanding voting securities
or other ownership interests or the power to direct or cause the direction of
the management or policies of such entity, whether through the ownership of
voting securities, by contract, or otherwise. Affiliates of FibroGen shall
include, without limitation, any wholly foreign owned entities (whether owned or
controlled directly by FibroGen or through one of its subsidiaries).

1.3“ANVISA” means Brazil's National Health Surveillance Agency.

 

 

1

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

1.4“API” means FibroGen’s proprietary active pharmaceutical ingredient
designated as FG-4592 (roxadustat), as further described in the Specifications.

1.5“Applicable Law(s)” means, with respect to FibroGen, all laws, ordinances,
rules and regulations, currently in effect or enacted or promulgated during the
Term, and as amended from time to time, of each jurisdiction in which API or
Product is produced, marketed, distributed, used or sold; and, with respect to
Catalent, all laws, rules, and regulations applicable to the Manufacturing
Services or otherwise bearing on the performance of this Agreement, and the
relevant Purchase Order, including, as applicable, cGMP and other regulatory
standards or requirements of Regulatory Authorities.

1.6“Batches” or a “Batch” of Product means a specific quantity of tablets
defined in Attachment A hereto that is intended to have uniform character and
quality, within specified limits as described in more detail in Attachment A
hereto).

1.7“Batch Documentation Package” means all of the documentation associated with
the production, manufacturing, packaging, labeling, testing, and release of a
given Batch or Blend, including without limitation, Executed Batch Records,
sampling documentation, raw data, test results, deviation reports, the
Certificate of Analysis, the Certificate of Compliance, and any additional
documentation required under the applicable Quality Agreement. Unless otherwise
agreed to in a signed writing by both Parties, the Batch Documentation Package
shall be in the English language.

1.8“Binding Forecast” has the meaning set forth in Section 2.7.

1.9“Blend” means a theoretical yield of [  ] ([  ]) kilograms of drug product
blend that is to be compressed into Batches (tablets of different strengths) and
produced according to a single manufacturing order during the same cycle of
manufacture as specified in the applicable Purchase Order. For clarity, a Blend
refers to a mixture that contains API and excipients, and is lubricated and
ready for compression into different strengths of Product, as described in more
detail in Attachment A hereto.

1.10“Catalent Background Intellectual Property” means all Intellectual Property
that is: (a) used in the course of performing Manufacturing Services under this
Agreement; and (b) (i) owned or controlled by Catalent prior to the Effective
Date of this Agreement, or (ii) made, conceived or reduced to practice outside
the scope of this Agreement without the use of any FibroGen Confidential
Information, FibroGen-supplied Materials or Product. For clarity, Catalent
Background Intellectual Property shall not include any FibroGen Intellectual
Property, FibroGen Owned Work Product, Product, or Manufacturing Process(es), or
any other Intellectual Property relating to FibroGen-supplied Materials or
Product.

1.11“Catalent Confidential Information” means all confidential and proprietary
information actually disclosed by Catalent to FibroGen in the course of
performing Manufacturing Services under this Agreement and approved Purchase
Orders. For clarity, Catalent Confidential Information shall not include any
FibroGen Confidential Information, API, Product, or FibroGen Owned Work
Product.  

1.12“Catalent Facility(ies)” means the facility(ies) listed in Section 3.1
hereto, which facility(ies) are owned and operated by Catalent and will be used
for the performance of Manufacturing Services, and the production of Product.

1.13“Catalent Owned Work Product” shall have the meaning as set forth in Section
10.1.  

 

 

2

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

1.14“Certificate of Analysis” means a document prepared by Catalent certifying
that a particular Batch of Product was tested and conforms to the
Specifications. Unless otherwise agreed to in a signed writing by both Parties,
the Certificate of Analysis shall be in the English language.

1.15“Certificate of Compliance” means a document prepared by Catalent that
states that a particular Batch of Product was manufactured in compliance with
the Quality Agreement and: (a) lists the manufacturing date, unique Batch
number, Product number, and quantity of Product in such Batch; (b) certifies
that such Batch was manufactured in accordance with the Master Batch Record and
all Applicable Laws including cGMP; and (c) certifies all excursions and
investigations associated with the Batch have been closed and found to not
impact the Batch. The Parties shall from time to time agree upon a format or
formats for the Certificate of Compliance to be used under this Agreement.
Unless otherwise agreed to in a signed writing by both Parties, the Certificate
of Compliance shall be in the English language.

1.16 “cGMP” means the current good manufacturing practices for the manufacture
of pharmaceutical products, including without limitation: (a) the United States
Federal Food, Drug, and Cosmetic Act, as amended (21 U.S.C. §321 et seq.) and
the regulatory requirements for current good manufacturing practices as
promulgated by the FDA thereunder; including without limitation 21 C.F.R. Part
11 (as applicable to electronic systems used in the manufacture of Product), 21
C.F.R. Parts 210 and 211 as amended; and (b) the regulatory requirements for
current good manufacturing practices as promulgated by the International
Conference on Harmonization (ICH); and (c) Guidance for Industry Q7A Good
Manufacturing Practice Guidance for Active Pharmaceutical Ingredients; and/or
the European Community Directive 2003/94/EC of October 8, 2003; and (d) the EC
Guide to Good Manufacturing Practice for Medicinal Intermediate Products; and
(e) 2003/94/EEC Directive (as supplemented by Volume 4 of EudraLex published by
the European Commission), as amended, if and as implemented in the relevant
constituent country; and (f) all additional Regulatory Authority documents and
regulations that replace, amend, modify, supplant or complement any of the
foregoing and any amendments to the foregoing; and (g) any and all current Good
Manufacturing Practices applicable to the manufacture, testing and/or any other
processing of pharmaceutical products in other countries and territories
worldwide where the respective Final Products are sold or otherwise marketed
from time to time provided that Catalent is informed about such other Good
Manufacturing Practices by FibroGen in accordance with the Quality Agreement
within a reasonable time so as not to delay release of the Final Product.  

1.17“Confidential Information” means FibroGen Confidential Information and/or
Catalent Confidential Information, as the context requires.

1.18“Contract Year” means, (i) for the first Contract Year, the period beginning
on the Effective Date and ending on December 31, 2020 (“Contract Year 1”) and
(ii) following Contract Year 1, each consecutive twelve (12) month period
beginning on January 1 and ending on December 31 (“Contract Year 2”, “Contract
Year 3”, etc.).

1.19“Delivery” shall mean that Product shall be made available pursuant to
Section 4.3 of this Agreement; and “Delivery Date” shall mean the date specified
for Delivery of Product pursuant to a Purchase Order or Acknowledgement in
accordance with Section 2.2.

1.20 “Demand” means the number of units of Product required by FibroGen, or its
Designees, to fulfill all of its requirements for [  ] in the Territory for the
applicable Contract Year. “Demand Records” has the meaning set forth in Section
2.4.1.

1.21 “Designee” means a designee of FibroGen that has been granted the right to
receive Product, as specified in writing by FibroGen to Catalent.

 

 

3

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

1.22“DQSA” shall have the meaning described in Section 11.2.9 hereof.

1.23“EMA” means the European Medicines Agency, or any successor agency thereto.

1.24“Executed Batch Records” means the collection of records that provides a
traceable history of how a Batch of Product was produced.

1.25“FDA” means the United States Food and Drug Administration, or any successor
agency thereto, having the administrative authority to regulate the marketing of
human pharmaceutical products or biological therapeutic products in the United
States.

1.26“FibroGen Confidential Information” means any research, development,
clinical, manufacturing, or commercialization strategies, and all related
technical and other data and information, whether patented or unpatented, that
relate to FibroGen-supplied Materials, FibroGen's compound structures,
synthesis, formulation and manufacturing methods, test methods, operations,
technologies, forecasts and business and scientific plans, including without
limitation, trade secrets, know-how, and other intellectual property, that is
disclosed to, or supplied to Catalent in any form by or on behalf of FibroGen
pursuant to this Agreement, or data, results, and information included in or
relating to the Products generated or otherwise obtained by Catalent in the
course of performing Manufacturing Services pursuant to this Agreement. For
clarity, all Product, Batch Documentation Package, Master Batch Records,
FibroGen Intellectual Property, FibroGen-supplied Materials and FibroGen Owned
Work Product, shall be deemed to be FibroGen Confidential Information.

1.27“FibroGen Intellectual Property” means all Intellectual Property owned or
controlled by FibroGen.

1.28“FibroGen Owned Work Product” has the meaning set forth in Section 10.1.

1.29“FibroGen Review Period” has meaning set forth in Section 4.2

1.30“Final Product” means a final product sold to the public that includes
Product supplied hereunder.

1.31“FibroGen-supplied Materials” means any materials (including API, reference
standards, progeny, derivatives, and modifications thereof) that are provided by
or on behalf of FibroGen to Catalent for the purpose of performing Manufacturing
Services, as further described in Attachment D.

1.32“FMD” has the meaning set forth in Section 11.2.9 hereof.

1.33“Intellectual Property” means all Patents, copyrights, trade secrets,
know-how, inventions, and all other intellectual property rights that are owned
or controlled by a Party (whether patentable or not), including all applications
and registrations with respect thereto.  

1.34“Joint Manufacturing Committee” or “JMC” shall have the meaning set forth in
Section 3.8.

1.35“Key Performance Indicators” or “KPI(s)” has the meaning set forth in
Section 3.8 hereof.

1.36“Latent Defects” has the meaning set forth in Section 4.2.4.

1.37“Long Lead Time Materials” has the meaning set forth in Section 3.2.1.

 

 

4

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

1.38“Manufacturing Process” means the production process for the manufacture of
Product.

1.39“Manufacturing Services” has the meaning set forth in Section 2.3.

1.40“Master Batch Record” or “MBR” means the document agreed on by the Parties
in a signed writing that defines the Manufacturing Process of a particular
Product, and pertains to the manufacture and supply of each Batch of Product, as
may be amended from time to time by a signed writing of the Parties. The Master
Batch Record shall include, without limitation, the appropriate applicable
requirements for components (such as Raw Materials, FibroGen-supplied Materials,
intermediates, in-process materials, and packaging materials and labels) and
quantities of each as used; major production equipment; detailed production
instructions, including sequences to be followed; sampling instructions and
in-process controls with their acceptance criteria; time limits for completion
of individual processing steps and/or the total process; expected yield ranges
at appropriate phases of processing or of time; special notations and
precautions to be followed; and instructions for storage of the intermediate,
in-process material, Product to assure its viability for use. The Master Batch
Record shall be presented in the English language. The Master Batch Record shall
also incorporate by reference, without limitation, such additional information
as may be required under the Quality Agreement.

1.41“MHRA” means the United Kingdom Medicines and Healthcare products Regulatory
Agency.

1.42“[   ] Requirement” has the meaning set forth in Section 2.4.

1.43“Non-Conforming FibroGen-supplied Materials” has the meaning set forth in
Section 3.2.2(b).

1.44“Non-Conforming Processing” has the meaning set forth in Section 4.2.1.

1.45“Non-Conforming Product” has the meaning set forth in Section 4.2.1.

1.46“Other Services” has the meaning set forth in Section 2.6 hereof.

1.47“PAI” means a pre-approval inspection of the Catalent Facility as required
by a Regulatory Authority.

1.48“Patents” means, with respect to an invention, any patent or patent
application, and any patent issuing therefrom, together with any extensions,
reissues, reexaminations, substitutions, renewals, divisions, continuations,
continuations-in-part, and foreign equivalents thereof, and any patent or patent
application claiming priority to any application in common with any such patent
containing a disclosure substantially similar to that of any such patent, all to
the extent the foregoing contain claims covering such invention.

1.49“Process” or “Processing” means the compounding, filling or tableting,
encapsulating, producing and bulk packaging (but not secondary or retail
packaging) of FibroGen-supplied Materials and Raw Materials into Product by
Catalent, in accordance with the Specifications and under the terms of this
Agreement.

1.50“Processing Date” means the day on which the first step of physical
processing occurs.

1.51“Product” means the bulk pharmaceutical drug product containing the API, as
more specifically described in the Specifications, in the form attached hereto
as Attachment E, and as may be further amended by the Parties.

1.52“Product Maintenance Services” has the meaning set forth in Section 2.5.

 

 

5

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

1.53“Product Storage Fees” has the meaning set forth in Section 4.4, and as
further described in this Agreement in Attachment A. For clarity, Product
Storage Fees shall not include storage of API.

1.54“Purchase Order(s)” has the meaning set forth in Section 2.2.2.

1.55“Quality Agreement” means the quality agreement agreed on by Catalent and
FibroGen in a signed writing that relates to the manufacture of Product, as may
be amended from time to time by a signed writing of the Parties, and as more
fully set forth in Article 8.

1.56“Raw Material” means all ingredients, excipients, packaging materials, and
reagents, including labels, solvents and other components other than
FibroGen-supplied Materials that are required to perform the Manufacturing
Services and/or manufacture the Product.

1.57“Recall” has the meaning set forth in Section 6.6.1.

1.58“Registration” has the meaning set forth in Section 6.1.

1.59“Regulatory Approval” means each approval, permit, product and/or
establishment license, registration or authorization, including each approval
pursuant to U.S. Investigational New Drug Applications, New Drug Applications
and Abbreviated New Drug Applications (or equivalent non-U.S. filings, such as
European marketing authorization applications), as applicable, of a Regulatory
Authority that is necessary or advisable in connection with the development,
manufacture, testing, use, storage, exportation, importation, transport,
promotion, marketing, distribution or sale of API or Product in the Territory.

1.60“Regulatory Authority(ies)” means the FDA (for the USA), EMA (for the EU),
ANVISA (for Brazil), MHRA (for the UK), and/or all other applicable, national,
multi-national, state, regional or local regulatory agency, department, bureau,
body or other governmental entity involved in or responsible for regulation of
the relevant subject, as the context requires in this Agreement. Notwithstanding
the foregoing, Regulatory Authorities shall include the relevant health,
environmental, and safety agency pertaining to the country in which
Manufacturing Services are performed.

1.61“Regulatory Filing” means any or all applications submitted to Regulatory
Authorities for the purpose of registering the Product, the Manufacturing
Process, and/or Final Product as required by statute or regulation, and any
amendments or supplements thereto, and any other filings required by the
Regulatory Authorities relating to the manufacture, testing, sale or
distribution of Product and/or Final Product (as applicable).

1.62“Representatives” of an entity mean such entity's duly authorized officers,
directors, employees, agents, accountants, attorneys or other professional
advisors.

1.63“Rolling Forecast” has the meaning set forth in Section 2.7.

1.64“Seizure” means any action by the FDA or other Regulatory Authority to
detain Final Products manufactured from Product or prevent the distribution,
prescription, consumption or release of such Final Products manufactured from
Product.

1.65“Specifications” means the Product, Raw Material, and other specifications
detailed in Attachment E, including reference standards agreed on by the Parties
in one or more signed writings, including as applicable the characteristics,
formulae, labeling, expiry date, storage requirements, and as may be amended
from time to time by a signed writing of the Parties with Catalent's consent not
to be unreasonably withheld.  

 

 

6

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

1.66“Special Packaging” means packaging that is not industry standard or
commonly used by Catalent for commercial products, which shall include metal
drums, or special tape. Special Packaging shall not include fiber drums, plastic
drums, serialized seals, temperature/humidity monitoring devices, and similar
packaging.

1.67“Subcontractor” means any independent entity that Catalent contracts with
FibroGen's prior written consent pursuant to Section 3.7 to perform any
Manufacturing Services or meet any obligations that are required under the terms
and conditions of this Agreement and applicable Purchase Orders.

1.68“Term” has the meaning set forth in Article 16.

1.69“Territory” means [  ] with the exception of [  ]and the countries then
being sanctioned by the United States, as listed by the Office of Foreign Asset
Control.

1.70“Third Party” means any entity other than FibroGen, Catalent, and FibroGen's
Designees.

1.71“Unit” has the meaning set forth on Attachment A.

1.72“Unit Pricing” has the meaning set forth in Section 5.2.1.

1.73“Vendor” has the meaning set forth in Section 3.2.1(b).

1.74“Waste” means any “hazardous substance” and/or “hazardous material” and/or
any other waste material, pollutant and/or contaminant of any kind as defined by
the Regulatory Authority(ies) having jurisdiction at the Catalent Facility,
including, without limitation, any Raw Materials, in-process materials, routine
process waste or any by-product arising from any activities conducted pursuant
to this Agreement.

ARTICLE 2

PURCHASE ORDERS AND SUPPLY; FORECASTS

2.1Agreement. This Agreement establishes the general terms and conditions
applicable to Catalent's manufacturing and supply of the Product to FibroGen.
This Agreement is intended to allow the Parties to contract for the performance
of manufacturing and supply of the Product through the execution of separate
written Purchase Orders (defined below in Section 2.2.2) in accordance with this
Agreement. Each Purchase Order shall become part of and incorporated by
reference into this Agreement and each Purchase Order shall be subject to all of
the terms and conditions of this Agreement. Any changes to a Purchase Order
shall be agreed to in a signed writing by the Parties prior to any such changes
being effective.

 

2.2

Purchase Order(s).

2.2.1Each Purchase Order complying with the requirements of this Section shall
be valid and binding upon the submission of such Purchase Order by FibroGen,
subject to Section 2.2.2. Each such Purchase Order submitted by FibroGen shall
be governed by the terms and conditions of this Agreement.  

2.2.2From time to time as provided in this Section, FibroGen shall submit to
Catalent a binding, non-cancelable purchase order for Product specifying the
number of Blends of Product to be manufactured, the Batch size (to the extent
the Specifications permit Batches of different sizes), number of Batches of
specific strengths, and the requested Delivery Date and FibroGen Designee
address for each Batch of Product (each, a “Purchase Order”); provided, the
Delivery Date may not be less than [  ] ([  ]) days after the date such Purchase
Order is submitted unless agreed on by Catalent. Within [  ] ([  ]) business
days following receipt of a

 

 

7

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

Purchase Order, Catalent shall issue a written acknowledgement (each, an
“Acknowledgement”) that it accepts or rejects such Purchase Order. Each
acceptance Acknowledgement shall either confirm the Delivery Date set forth in
the Purchase Order or set forth an alternative Delivery Date in view of the
Binding Forecast. Catalent and FibroGen will jointly work towards establishing
the alternate Delivery Date. Catalent may reject any Purchase Order if it
exceeds [  ] percent ([__]%) of the Binding Forecast or is otherwise not given
in accordance with this Agreement. In the event of a conflict between the terms
of any Purchase Order or Acknowledgment and this Agreement, the terms of this
Agreement shall control. FibroGen shall submit a Purchase Order for the amount
set forth in the applicable Binding Forecast in increments of []. Purchase
Orders for quantities of Product in excess of the Binding Forecast (as defined
in Section 2.7) shall be submitted by FibroGen at least [  ] ([]) days in
advance of the Delivery Date requested in the Purchase Order.  

2.2.3Catalent shall use [     ] efforts to manufacture and supply FibroGen with
quantities of Product in excess of [__] of the quantities specified in the
Binding Forecast, or with a Delivery Date earlier than those specified in the
Binding Forecast, subject to Catalent's other supply commitments and
manufacturing, packaging and equipment capacity. Catalent shall at all times
maintain (i) sufficient manufacturing capacity at the Catalent Facility, and
(ii) sufficient stocks of Raw Materials, in each case enabling Catalent to
manufacture [  ]) of the quantities of Product set forth in the most recent
Binding Forecast. [   ].

2.2.4FibroGen may modify the Delivery Date or quantity of Product in a Purchase
Order only by submitting a written change order to Catalent and communicating
Product strengths at least [  ] ([  ]) days in advance of the earliest
Processing Date covered by such change order. Such change order shall be
effective and binding against Catalent only upon the written approval of
Catalent (such approval not to be unreasonably withheld), and, notwithstanding
any such written approval, FibroGen shall remain responsible for the Binding
Forecast. Notwithstanding any amount due to Catalent under Section 5.3, if
FibroGen fails to place Purchase Orders sufficient to satisfy the Binding
Forecast, FibroGen shall pay to Catalent in accordance with Article 5 an amount
equal to the Unit Pricing for all Units that would have been Processed if
FibroGen had placed Purchase Orders sufficient to satisfy the Binding Forecast.
Neither changes to nor postponement of any Blend or Batch of Product, nor the
payment of the fees described in this Section, will reduce or in any way affect
the Binding Forecast obligations set forth in Section 2.7. Additionally, and
notwithstanding anything to the contrary in this Section 2.2.4, Catalent shall
have no further obligation with respect to such Purchase Order, until FibroGen
supplies conforming FibroGen-supplied Materials set forth in Section 3.2.2(a).
Any deferment of Purchase Orders to the extent caused by FibroGen’s failure to
supply FibroGen-supplied Materials in accordance with this Section 2.2.4 shall
not constitute a breach of this Agreement by Catalent.

2.3Supply. Subject to the terms and conditions of this Agreement, Catalent
hereby agrees to manufacture and supply FibroGen (and other Designees) with the
amounts of Product ordered by FibroGen pursuant to the Purchase Orders submitted
in accordance with this Agreement. Such manufacture and supply of Product,
including (a) the compounding, filling, or tableting, producing and bulk
packaging (but not secondary or retail packaging) of FibroGen-supplied Materials
and Raw Materials into Product by Catalent, in accordance with the
Specifications and under the terms of this Agreement; (b) Product Maintenance
Services as described in Section 2.5 (and Attachment B hereto); (c) the
provision of other deliverables, such as the Batch Document Package; and (d)
Other Services (collectively, the “Manufacturing Services”) shall be performed
in a professional manner consistent with industry standards and in compliance
with the terms and conditions of this Agreement, the Quality Agreement, the
Specifications and all Applicable Laws.

During [    ], Catalent covenants and agrees that it shall manufacture and
supply Product [  ] pursuant to this Agreement and shall not [  ]. It is
understood and agreed that FibroGen may [  ], and nothing in this Agreement
shall be construed to prevent FibroGen from doing so provided that the foregoing
shall not limit FibroGen's [  ].

 

 

8

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

2.4[  ].

2.4.1Demand Records; Audit Rights.  FibroGen will keep complete and accurate
books and records relating to the Demand, in sufficient detail to enable the
calculation and verification of applicable [  ] in any given Contract Year
(“Demand Records”). Upon the written request and not more than once per calendar
year, Catalent shall be entitled to audit, or to have an independent accountant
audit, such Demand Records. FibroGen shall provide Catalent or such auditors, as
applicable, with access during normal business hours at FibroGen's relevant
location and to such of the pertinent Demand Records of FibroGen as may be
reasonably necessary to verify the matters in question. Such access shall
include the right of Catalent or the independent accounting firm to interview
FibroGen's personnel if reasonable. Each such examination shall be limited to
pertinent Demand Records for any year ending not more than [  ] ([  ]) years
prior to the date of such request. Before permitting such independent accounting
firm to have access to such Demand Records and personnel, FibroGen may require
such independent accounting firm and its personnel involved in such audit, to
sign a confidentiality and use agreement to prohibit the independent accounting
firm and its personnel from disclosing FibroGen's financial and proprietary
information except to Catalent as contemplated by this section of the Agreement.
Furthermore, the number of such audit personnel shall be limited to [     ]
person.  

2.5Product Maintenance Services. Catalent shall provide and FibroGen will
receive those product maintenance services specified in Attachment B (the
“Product Maintenance Services”).

2.6Other Services. Catalent shall provide other Product-related services set
forth in Attachment C, such as validation services, supported by Catalent on an
as-needed basis under a countersigned quotation and preapproved in writing by
FibroGen (“Other Services”) as set forth in Attachment C. The terms and
conditions of this Agreement shall govern and apply to such services.

2.7Forecast. On or around the [  ] ([  ]) day of each [  ], beginning at least
[     ], or such other date as agreed by the Parties, and continuing during the
Term of this Agreement on a monthly basis, FibroGen shall furnish to Catalent a
written [  ] ([  )] month rolling forecast of the quantities of Product that
FibroGen anticipates FibroGen will require for Product to be delivered under a
Purchase Order (each, a “Rolling Forecast”). By way of example, the Rolling
Forecast delivered in [  ] will cover the period from [  ] through [  ]. The
first [  ] ([  ]) months of each Rolling Forecast shall constitute a binding
order for the quantities of Product in such Rolling Forecast (the “Binding
Forecast”) and the following [    ] months of the Rolling Forecast shall be
non-binding, good-faith estimates.

2.8Shortfalls in Supply. If Catalent fails to meet its supply obligations to
FibroGen under this Agreement, then Catalent shall use [   ] efforts to cure
such failure as soon as practicable. During such supply failure, Catalent shall
use [     ] efforts to allocate manufacturing capacity to the manufacture and
supply of Product to FibroGen or other Designees, until such supply failure is
remedied. If any supply failure continues in effect for a period of more than
[  ] ([  ]) days, Catalent and FibroGen shall meet and work together reasonably
and in good faith to seek a prompt and commercially reasonable solution to the
problem causing the supply failure.

ARTICLE 3

OTHER OBLIGATIONS

3.1Catalent Facility.  All Product manufactured for FibroGen hereunder shall be
manufactured solely by Catalent at the Catalent facility located at [  ] (“[  ]
Facility”) and for the purpose of a second option to support Product release and
stability testing at the Catalent facility located at [  ] (“[  ] Facility”) or
such other facility as agreed by the Parties in writing (collectively, the
“Catalent Facility”). The Catalent Facility may not be changed without an
amendment to this Agreement.

 

 

9

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

3.2Raw Materials and FibroGen-supplied Materials.

3.2.1Raw Materials.

(a)Procurement. Catalent shall be responsible for procuring, inspecting and
releasing adequate Raw Materials as necessary to meet [] of the Binding
Forecast, unless otherwise agreed by the Parties in writing. Catalent shall not
be liable for any delay in delivery of Product if (i) Catalent is unable to
obtain, in a timely manner, a particular Raw Material necessary for Processing
and (ii) Catalent placed orders for such Raw Materials (other than Long Lead
Time Materials) promptly following receipt of FibroGen's Binding Forecast and in
view of the Raw Materials procurement necessary for the Rolling Forecast. As
used herein, “Long Lead Time Materials” means any Raw Material that is subject
to purchase lead time beyond the Binding Forecast time frame, as identified in
Attachment D. Catalent shall maintain a stock of Long Lead Time Materials as
necessary to meet the then-current Rolling Forecast. For clarity, [  ].

(b)If FibroGen requires a change to a specific supplier, manufacturer or vendor
(“Vendor”) to be used for Raw Material, then such Vendor will be identified in
the Specifications and the Raw Materials from such Vendor shall be deemed
FibroGen-supplied Materials for purposes of the other Sections of this
Agreement.  [  ]. If FibroGen decides to use a specific vendor, FibroGen will be
responsible for [  ].

(c)In the event of (i) a Specification change requested by FibroGen (ii)
obsolescence of any Raw Material or (iii) expiration or termination of this
Agreement by FibroGen other than due to a material breach of Catalent, [  ].

(d)Raw Materials Compliance. All Raw Materials used in the Manufacturing Process
shall comply with the applicable Specifications, Purchase Order, and Quality
Agreement, or as otherwise agreed in a signed writing by the Parties. Catalent
or a Subcontractor approved in accordance with Section 3.7 shall perform testing
and evaluation of the Raw Materials as required to meet the foregoing
obligations.

(e)Retention and Reserve Samples. Catalent shall identify and retain certain
reserve samples as set forth in the Quality Agreement, the Master Batch Record,
the applicable standard operating procedures and Applicable Laws, or as
otherwise agreed to in a signed writing by Catalent and FibroGen.

(f)Artwork and Labeling. FibroGen shall provide or approve, prior to the
procurement of applicable Raw Material, all artwork, advertising and labeling
information necessary for Processing, if any.  Such artwork, advertising and
labeling information is and shall remain the exclusive property of FibroGen, and
FibroGen shall be solely responsible for the content thereof. Such artwork,
advertising and labeling information or any reproduction thereof may not be used
by Catalent in any manner other than performing its obligations hereunder
without FibroGen's written consent. The content of all artwork provided by or on
behalf of FibroGen to Catalent shall comply with all Applicable Laws.

3.2.2FibroGen-supplied Materials.

(a)FibroGen shall supply to Catalent, at FibroGen's cost, FibroGen-supplied
Materials in quantities sufficient to meet FibroGen's requirements for Product.
FibroGen shall deliver such items and associated Certificates of Analysis to the
Catalent Facility no later than [  ] ([  ]) days (but not earlier than [  ]
([  ]) days) before the commencement of Manufacturing Services. Catalent shall
use FibroGen-supplied Materials solely for performance of the Manufacturing
Services. Catalent shall not transfer the FibroGen-supplied Materials, or
otherwise provide access to the FibroGen-supplied Materials to any Third Party
without the prior written consent of FibroGen. Catalent agrees that no express
or implied licenses or other rights relating to the FibroGen-

 

 

10

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

supplied Materials are provided to Catalent under any Patents, trade secrets or
other proprietary rights of FibroGen except to use such FibroGen-supplied
Materials solely in accordance with this Agreement and the applicable Purchase
Orders. Prior to delivery of any FibroGen-supplied Materials, FibroGen shall
provide to Catalent a copy of all associated material safety data sheets, safe
handling instructions and health and environmental information and any
governmental certification or authorization that may be required under
Applicable Laws relating to the API and Product, and thereafter shall provide
promptly any update thereto. FibroGen shall be responsible at its expense for
securing any necessary export, import or other governmental clearance, permit or
certification required in respect of such supply. Additionally, FibroGen
represents and warrants that all FibroGen-supplied Materials shall have been
produced in accordance with Applicable Laws, shall comply with all applicable
specifications, including the Specifications, shall not be adulterated,
misbranded or mislabeled within the meaning of Applicable Laws, and shall have
been provided in accordance with the terms and conditions of this Agreement.

(b)Catalent shall inspect all FibroGen-supplied Materials received to verify
their identity. Unless otherwise expressly required by the Specifications or
pursuant to Attachment A, Catalent shall have no obligation to test
Fibrogen-supplied Materials it receives to confirm that they meet the associated
specifications, certificate of analysis or otherwise; but in the event that
Catalent detects a nonconformity with the Specifications, Catalent shall give
FibroGen prompt notice of such nonconformity. Catalent shall not be liable for
any defect in FibroGen-supplied Materials, or in Product as a result of
FibroGen-supplied Materials not meeting the associated specifications
(“Non-Conforming FibroGen-supplied Materials”), unless Catalent did not perform
the foregoing obligations in accordance with the Specifications. Catalent shall
follow FibroGen's reasonable written instructions in respect of return or
disposal of Non-Conforming FibroGen-supplied Materials [  ].  

(c)FibroGen shall retain title to FibroGen-supplied Materials at all times
(including while at the Catalent Facility and in transit) and shall bear the
risk of loss of any such FibroGen-supplied Materials. FibroGen shall obtain and
maintain insurance for such items while at the Catalent Facility and in transit
to and from any Catalent Facility. Catalent shall not reverse engineer, attempt
to determine the structure or chemical composition of any of the
FibroGen-supplied Materials, or make any modifications or derivatives of the
FibroGen-supplied Materials, except as expressly allowed under each Purchase
Order. Upon completion of all Manufacturing Services with respect to specific
FibroGen-supplied Materials, or earlier upon FibroGen's request, Catalent shall
return all FibroGen-supplied Materials provided hereunder to FibroGen, or at
FibroGen's option, destroy (with certification of disposition)[  ].  

(d)FibroGen will not release any Batch of Product if the required certificates
of conformance indicate that Product does not comply with the
Specifications.  All Product delivered to FibroGen by Catalent shall be held,
used and disposed of by or on behalf of FibroGen in accordance with Applicable
Laws, and FibroGen will otherwise comply with Applicable Laws relating to
FibroGen's performance under this Agreement.

3.3Manufacturing Standards. Catalent shall manufacture all Product in a
professional manner and in accordance with Applicable Law and in compliance with
the terms and conditions of the applicable Purchase Order, Specifications, this
Agreement, and the Quality Agreement.  

3.4Documentation for Manufacture of Product.  Catalent shall keep complete,
accurate accounts, notes, data and records pertaining to the manufacture,
processing, testing, packaging and storage of the Product, including without
limitation (a) Executed Batch Records for Product manufactured in accordance
with cGMP and (b) any other records required to be maintained under the Quality
Agreement, or Applicable Laws. Catalent shall retain all such records for a
period as set forth in the Quality Agreement, and shall provide such records to
FibroGen upon reasonable advance notice. Catalent shall notify FibroGen in
writing prior to the destruction of

 

 

11

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

any records retained under this Section and, at FibroGen's request, shall
transfer such records to FibroGen at FibroGen's reasonable expense.

3.5Analytical Testing. Catalent may designate a Subcontractor in accordance with
Section 3.7, to perform the analytical testing on Raw Materials, Products,
intermediates, and all other materials used in the Manufacturing Process as set
forth in the current Master Batch Records, current Specifications, and/or as
otherwise agreed in a signed writing by Catalent and FibroGen.

3.6FibroGen-supplied Materials and Raw Materials Storage. As part of the
Manufacturing Services, Catalent shall ensure that all, FibroGen-supplied
Materials and Raw Materials that are to be used in the manufacture of Product,
as well as all Products, intermediates, and all other materials used in the
Manufacturing Process in Catalent's control, are stored in accordance with the
terms and conditions of this Agreement, the Specifications or the MBR (as
applicable), retest date letters (reference standard), the Quality Agreement,
all Applicable Law, and/or as otherwise mutually agreed to in a signed writing
by Catalent and FibroGen, at no additional cost[  ].  

3.7Approval of Subcontracting.  Catalent shall not subcontract, sublicense or
otherwise delegate any material obligations under this Agreement without
FibroGen's prior written approval. All Subcontractors shall have entered into
agreements with Catalent to enable Catalent to comply with all obligations
hereunder relating to performance of Manufacturing Services hereunder, including
without limitation, obligations relating to FibroGen Confidential Information
and FibroGen Intellectual Property. FibroGen may also approve certain Catalent
Affiliates to perform subcontracted work, and such Catalent Affiliates who are
so approved and identified on the Purchase Order may perform the subcontracted
work as described in such Purchase Order.

3.8Key Performance Indicators. FibroGen and Catalent (through the JMC) shall set
targets in writing for performance and minimum standards where applicable, for
each of the Key Performance Indicators, and the actual performance versus
targets will be measured, with the understanding and agreement by the Parties
that such KPIs shall be set for tracking purposes only, with no obligations on
Catalent to meet them, nor consequences for failure to meet them.  All such
changes to the KPIs or the review and assessment shall be recorded in writing.
The Parties shall supply each other with appropriate data to calculate the KPIs.

3.9Joint Manufacturing Committee. After the Effective Date, Catalent and
FibroGen shall establish a joint steering committee (the “Joint Manufacturing
Committee” or “JMC”) consisting of at least [  ] ([  ]) members appointed by
each Party meeting biannually or as otherwise scheduled. The JMC shall be
responsible for reviewing the ongoing relationship of the Parties, considering
and attempting to achieve resolution of any disputes referred to it pursuant to
Section 18.8 hereof and addressing such other matters as the Parties may
mutually agree. For the avoidance of doubt, the JMC is not authorized to amend
this Agreement.  

ARTICLE 4
ACCEPTANCE/REJECTION; DELIVERY

4.1Batch Records and Data; Catalent Internal Release.  

Except for Batches that are being investigated or retested, at the time of
Catalent Internal Release to FibroGen (or Designee), each Batch of Product shall
have no more than [  ] ([  ]) calendar days elapsed from the start of the
then-current approved shelf life. Unless otherwise agreed to by the Parties in
writing, after Catalent completes Processing of a Batch or Blend, Catalent shall
provide FibroGen with copies of Batch records prepared in accordance with the
Specifications and allow FibroGen [  ] ([  ]) business day review period to
confirm the Batch records meet the requirements set forth in the Specifications.
Catalent shall also provide FibroGen or its

 

 

12

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

Designee with Catalent’s certificate of analysis for such Batch. Issuance of a
certificate of conformance/analysis by Catalent constitutes release of the Batch
by Catalent (“Catalent Internal Release”). FibroGen shall be responsible for
final release of Product to the market.  

4.2FibroGen Review Period; Acceptance and Rejection Procedure.

4.2.1Testing; Rejection. Catalent will complete Catalent Internal Release and
promptly provide FibroGen with copies of all relevant components of the Batch
Documentation Package (including but not limited to: (i) a Certificate of
Analysis; (ii) a Certificate of Compliance; (iii) TSE/BSE; (iv) Material Safety
Data Sheets (MSDS); and (v) analytical test results specified in the Quality
Agreement). Catalent shall also if requested by FibroGen provide Product
samples, and thereafter, FibroGen will, no later than [   ] (“FibroGen Review
Period”), notify Catalent whether the Batch conforms to the Specifications. Upon
receipt of notice from FibroGen that a Batch meets the Specifications, or upon
failure of FibroGen to respond by the end of the FibroGen Review Period, the
Batch shall be deemed accepted by FibroGen and FibroGen shall have no right to
reject such Batch, except as set forth in Section 4.2.4 (“FibroGen Acceptance”).
If FibroGen notifies Catalent in writing (a “Complaint”) that a Batch does not
conform to the Specifications or otherwise does not meet the warranty set forth
in Section 11.2.6 (“Non-Conforming Product”), and [   ]then Catalent shall
conduct an appropriate investigation to determine whether Catalent agrees with
FibroGen that Product is Non-Conforming Product and to determine the cause of
any nonconformity. If Catalent agrees that Product is Non-Conforming Product and
[    ], then Section 4.2.3. shall apply. Catalent shall cooperate with FibroGen
in determining the cause of any Non-Conforming Product, including quality
problems involving a Product, identifying corrective/preventive action and
ensuring the implementation and effectiveness thereof.

4.2.2Discrepant Results. If the Parties disagree as to whether Product is
Non-Conforming Product and/or whether the cause of the nonconformity is
Non-Conforming Processing, and this is not resolved within [  ] ([  ]) days of
the Complaint date, the Parties shall cause a mutually acceptable independent
Third Party nominated by the JMC to review records, test data and to perform
comparative tests and/or analyses on samples of the alleged Non-Conforming
Product and its components, including FibroGen-supplied Materials. The
independent Third Party's results as to whether or not Product is Non-Conforming
Product and the cause of any nonconformity shall be final and binding. Unless
otherwise agreed by the Parties in writing, the costs associated with such
testing and review shall be borne by Catalent if Product is Non-Conforming
Product attributable to Non-Conforming Processing, by FibroGen if Product is
deemed Conforming, and shared equally between the Parties in all other
circumstances. [    ]

4.2.3Non-Conforming Processing.  At FibroGen's direction and option, Catalent
shall either (A) Process, [  ] another Batch of Product as a replacement for any
Batch of Non-Conforming Product attributable to Non-Conforming Processing, [  
], or (B) credit or refund FibroGen for such rejected Batch. For the avoidance
of doubt, FibroGen shall be liable to pay for either the rejected Batch(es) or
the replacement Batch(es), but not both. [    ]

4.2.4Latent Defects. If any Product is subsequently found to contain a Latent
Defect (as defined below) after FibroGen's receipt of the applicable Batch and
Batch Documentation Package and such Product has not yet reached [    ], then
FibroGen may bring a Complaint to Catalent for Non-Conforming Product, [  ], and
Sections 4.2.1, 4.2.2 and 4.2.3, shall apply. The Parties will work together in
good faith to determine the origin of the Latent Defect, including by review of
any applicable reserve samples of the applicable Batch of Product retained at
Catalent and through Section 4.2.3, which shall apply if there is a dispute
between the Parties regarding whether a Latent Defect exists or what the origin
of the defect is.  For purposes of this Section 4.2.4, “Latent Defect” means [  
].

 

 

13

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

4.3Delivery Terms; Storage. Promptly following Catalent's Internal Release of
Product (which includes FibroGen's right of [  ] ([  ]) business days review as
set forth in Section 4.1), Catalent shall deliver Product to FibroGen or
Designee by making Product available [  ] (Incoterms 2010) Catalent Facility
(“Delivery”) and shall invoice FibroGen. Sole and exclusive title to Product
shall always remain with FibroGen; and risk of its loss shall transfer to
FibroGen upon Catalent's tender of Delivery. In the event Catalent arranges
logistics services for FibroGen at FibroGen's request, such services are
performed by Catalent as a convenience to FibroGen only and do not alter the
terms and limitations set forth in this Section 4.3. If the Purchase Order does
not specify disposition of Product, then Catalent shall store such Product in
accordance with the storage requirements (as defined in the Specifications and
the MBR as applicable and this Agreement) until such time as FibroGen requests
shipment or other disposition or use of such Product. If Catalent provides
storage services (as outlined in Section 4.4 below), title to such items shall
pass to FibroGen upon transfer to storage. Catalent shall not be responsible for
Product in transit, including any cost of insurance or transport fee for
Product, or any risk associated with transit or customs delays, storage and
handling.

4.4Product Storage Fees. If FibroGen fails to take possession of any Product
within [  ] ([  ]) business days of the scheduled Delivery Date, Catalent shall
store such Product and have the right to invoice FibroGen monthly following such
scheduled Delivery Date for reasonable administration and storage costs
(“Product Storage Fees”).

4.5Bill and Hold. From time to time, at FibroGen's request the agreed Delivery
Date of the Purchase Order may be extended under a bill and hold arrangement as
more fully set forth below. For each such Batch of stored Product, FibroGen
agrees that: [].  

ARTICLE 5
PAYMENTS

5.1Compensation. Except as otherwise provided hereunder, Catalent shall not
charge FibroGen for (a) [  ], or (b) any [  ]; or, (c) any Manufacturing
Services, Products, or costs [  ].  

5.2Fees; Invoicing. In consideration for Catalent performing Manufacturing
Services and other services hereunder:

5.2.1Unit Pricing and Unit Pricing Increase. FibroGen shall pay Catalent the
unit pricing for Product Delivered pursuant to this Agreement as set forth on
Attachment A (together with any subsequent updates pursuant to pricing, the
“Unit Pricing”). Unit Pricing includes all fees for the Manufacturing Services,
including, but not limited to, all packaging other than Special Packaging,
storage of FibroGen-supplied Materials and Raw Materials, and release testing
and other work to be performed as set forth in the Specifications, but excluding
cost of API, Product Maintenance Services, or Other Services. The Unit Pricing
shall be adjusted on an [  ] basis, effective on [  ] during the Term, upon [  ]
([  ]) days' prior written notice from Catalent to FibroGen, to reflect
increases in, among other things, labor, utilities and overhead and shall be in
an aggregate increased amount no greater than []. In addition, price increases
for Raw Materials referenced in Attachment D shall be passed through to FibroGen
at the time of such price increase to Catalent if the price increase for the Raw
Material is greater than [  ] percent ([  ]%) through an adjustment to the then
prevailing Unit Pricing at the prices actually imposed by such Raw Materials
suppliers.

5.2.2Product Maintenance. FibroGen shall pay Catalent the annual fees for
Product Maintenance Services set forth on Attachment A. Catalent shall submit an
invoice to FibroGen for such fees beginning upon the Effective Date and prorated
for the calendar days remaining in the then current year, and the

 

 

14

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

first day of each calendar year thereafter during the Term. All fees associated
with Product Maintenance Services described in Attachment B are included in the
annual fee described in Attachment A.

5.2.3Other Fees that are not Product Maintenance Fees or Unit Pricing. Catalent
shall provide quotes for all fees for services or costs. FibroGen shall pay
Catalent for all other fees for services or costs approved in writing in advance
by FibroGen explicitly set forth in this Agreement or a Purchase Order,
including pursuant to Attachment C, 2.6 (Other Services), 4.4 (Product Storage
Fees), 4.5 (Bill and Hold) fees, and any validation services. Catalent shall
submit an invoice to FibroGen for such fees as and when appropriate.  

5.3Payment Terms. Catalent shall submit an invoice to FibroGen for such fees
upon tender of Delivery of Product as provided in Section 4.3. FibroGen will pay
Catalent [  ] invoiced in accordance with this Article 5 within [  ] ([  ]) days
of date of such invoice, provided that: [  ]. All invoices and payments
hereunder shall be in U.S. Dollars (USD). All such invoices relating to this
Agreement must have the invoice coding as indicated in the Purchase Order and be
sent to:

Accounts Payable

FibroGen, Inc.

409 Illinois Street

San Francisco, CA 94158

AP@FibroGen.com  

5.4Taxes and Other Surcharges. All taxes, duties and other amounts (excluding
taxes based on net income and franchise taxes) assessed in respect of
FibroGen-supplied Materials or in connection with the sale or delivery of
Product hereunder, whether assessed prior to or upon provision or sale, and
whether assessed on Catalent or FibroGen, are the responsibility of FibroGen,
and either FibroGen shall reimburse Catalent for all such taxes, duties or other
amounts paid by Catalent or such sums will be itemized and added to invoices
directed at FibroGen, with supportive documentation to be provided by FibroGen
to Catalent, as needed to comply with this Section 5.4. If any deduction or
withholding in respect of tax or otherwise is required by law to be made from
any of the sums payable hereunder, FibroGen shall be obliged to pay to Catalent
such greater sum as will leave Catalent, after deduction or withholding as is
required to be made, with the same amount as it would have been entitled to
receive in the absence of any such requirement to make a deduction or
withholding. Catalent shall use all reasonable endeavors to obtain the relevant
withholding or deducting certificate or certificates in a form which FibroGen
can utilize in order to enable it to recover or obtain credit from the relevant
taxing or other government authority the amount so withheld or deducted.  In
determining the applicability of any withholding tax, the provision of any
relevant bilateral income tax treaties or regulatory instrument or document
shall be taken into account.

ARTICLE 6
REGULATORY OBLIGATIONS

6.1Registrations, Permits and Licenses. All Catalent Facilities will be properly
licensed and have all necessary permits to perform the Manufacturing Services.
Catalent shall secure and maintain in good order, at its sole cost and expense,
such current governmental registrations, permits, approvals and licenses
(including Catalent Facilities licenses) as are required by Applicable Law and
applicable Regulatory Authorities in order for Catalent to perform all of its
obligations under this Agreement and each Purchase Order (each, a
“Registration”), for so long and insofar as is necessary to permit Catalent to
perform any of its obligations under this Agreement. Catalent shall supply such
Registrations and all related documents, including all permits and licenses
related to Catalent Facilities to FibroGen or a FibroGen Designee upon request
by FibroGen, to the extent specifically related to the Product or the
Manufacturing Services or Deliverables hereunder.    

 

 

15

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

6.2Regulatory Communications and Correspondence. Any and all communications from
and to the FDA or other Regulatory Authorities related to the manufacture of the
Products at the Catalent Facility shall be handled in accordance with the terms
and conditions of the Quality Agreement, or as otherwise agreed in a signed
writing by Catalent and FibroGen.  

6.3Regulatory Inspections.  

6.3.1Inspection by Regulatory Authorities. Upon the request of any Regulatory
Authority having jurisdiction over the manufacture of Product hereunder, such
Regulatory Authority shall have access to observe and inspect Catalent's
facilities (including Catalent Facility) and procedures used for the
manufacture, release and stability testing, and/or warehousing of all Product,
and to inspect such facilities (including Catalent Facility) for compliance with
cGMP and other Applicable Law. FibroGen Representatives shall be permitted to be
on site for (but not participate in) any such inspections by Regulatory
Authorities. Catalent specifically agrees to cooperate with any inspection by a
Regulatory Authority, whether prior to or after regulatory approval of Product
manufactured by Catalent, and to provide FibroGen with a copy of any document
received including any inspection report resulting from any such inspection by a
Regulatory Authority (redacted as appropriate to protect any confidential
information of Catalent or Catalent's other customers), which document/report
shall be received by FibroGen no later than [  ] ([  ]) business days from such
inspection. Catalent agrees that Catalent shall promptly notify FibroGen of any
regulatory inspections relating to Product as further set forth in the Quality
Agreement. For clarity, the foregoing reporting requirements do not impact
Catalent's reporting obligations to FibroGen as set forth in Section 6.6.2. If
Catalent is purchasing Raw Materials from a Third Party for use in manufacturing
Product, Catalent shall use [       ] efforts to ensure that such supplier's
facilities and procedures are similarly subject to the provisions of this
Section as to the manufacture of such Raw Materials. FibroGen shall carry out
audits pursuant to the Quality Agreement. Among other requirements set forth in
the Quality Agreement, Catalent will be required to permit Regulatory
Authorities to carry out a PAI. The Parties hereby acknowledge that Regulatory
Authorities may require to inspect the Catalent Facilities in order to approve
them.

6.3.2Remedial Actions. Catalent shall notify FibroGen immediately in writing in
the event any action is taken or threatened by a Regulatory Authority relating
to the manufacture, supply, or storage of Product by  Catalent, or relating
to  Catalent Facility in which such manufacture, supply, or storage occurs, or
which may impair the ability of  Catalent to manufacture, supply, or store
Product (including without limitation any impairment to Catalent's ability to
manufacture Product conforming to the applicable Specifications) in accordance
with this Agreement. In any event, Catalent shall use [     ]  efforts to
address and resolve any issues, concerns or warnings from any Regulatory
Authority that impact Catalent's ability to manufacture, supply, or store
Product in accordance with this Agreement, the Specifications and MBR (as
applicable). To the extent Catalent must implement a plan of remediation or for
other modifications or changes to Catalent's Facility in order to address and
resolve any such issues, concerns or warnings from any Regulatory Authority,
Catalent shall: (a) prepare such plan as soon as practicable; (b) provide a
draft of the plan to FibroGen to the extent specifically referencing the
production of the Product; and (c) implement and complete all aspects of the
plan as agreed with FibroGen soon as practicable.  

6.4Regulatory Authority Fees. [  ], which fees result directly from Catalent's
formulation, development, manufacturing, processing, filling, packaging, storing
or testing of FibroGen's Product or FibroGen-supplied Materials, other than
pursuant to Attachment B.  Catalent will invoice FibroGen for reimbursement of
all other payments or fees at the time they are actually incurred by Catalent as
a direct pass-through cost with no associated overhead or administration costs.
 FibroGen shall pay all invoices pursuant to Article 5 hereof.

6.5Regulatory Filings and Maintenance; Cooperation in Obtaining Government
Approvals.  Catalent shall provide information and documentation to support
FibroGen's Regulatory Filings and in maintaining

 

 

16

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

Regulatory Authority approvals for the Product, as necessary, and shall prepare
and maintain manufacturing files, certificates, authorizations, data and other
records that pertain to the manufacture of the Product as further set forth in
the Quality Agreement or applicable Purchase Order, or as otherwise agreed to in
a signed writing by Catalent and FibroGen. FibroGen (or other Designees) shall
have the exclusive right to prepare and submit any and all Regulatory Filings
regarding any products containing Product and Final Product, and including
filing any amendments or supplements thereto and pursuing such Regulatory
Filings for approval or registration. Any and all such Regulatory Filings
regarding API, Product or Final Products, and any approvals obtained thereon,
will be owned solely by and held in the name of FibroGen (or other Designees, as
applicable). To the extent required or appropriate under Applicable Law, any
such Regulatory Filings, or any approvals obtained thereon, may list Catalent as
a manufacturer of the Product under this Agreement. Notwithstanding the above,
FibroGen (or other Designees) shall not identify Catalent in any ANDA/NDA
application or other such initial regulatory filing or submission without
Catalent's prior written acknowledgment. Such acknowledgment shall not be
unreasonably withheld and shall be memorialized in a writing signed by
authorized Representatives of both Parties. FibroGen shall provide Catalent with
notice of any Regulatory Filings that name Catalent as a manufacturer of the
Product and provide Catalent with a copy of each Regulatory Approval required to
distribute, market or sell Product in the Territory.

6.6Recalls.

6.6.1Responsibility. If a Regulatory Authority orders or requires the recall of
Product supplied pursuant to this Agreement or if either Catalent or FibroGen
believes a recall, field alert, Product withdrawal or field correction
(“Recall”) may be necessary with respect to Product supplied under this
Agreement, the Party receiving the notice from the Regulatory Authority or that
holds such belief shall promptly notify the other Party in writing. Recalls or
Seizures of Final Product will be further handled by the Quality Agreement
between the Parties.    

6.6.2Communication. Catalent shall keep FibroGen fully and promptly informed of
any notification, event or other information, whether Catalent receives directly
or indirectly, which notification, event or other information (a) might affect
the marketability, safety, or effectiveness of the Product; or (b) might result
in a Recall or Seizure. Upon request, Catalent shall cooperate with, and provide
reasonable assistance in a timely manner to FibroGen in connection with any
Recall or Seizure, including without limitation providing information relating
to a potential or actual Recall or Seizure within [  ] ([  ]) business day after
FibroGen's request therefor, to the extent such information is readily available
to Catalent. In the event that Catalent believes that a Recall may be necessary
or appropriate, Catalent shall notify FibroGen within [  ] ([  ]) business day.

6.6.3Replacement; Refund. The cost of any Recall shall be borne by FibroGen, and
FibroGen shall reimburse Catalent for expenses incurred in connection with any
Recall, in each case except to the extent such Recall is caused by Catalent's
breach of its manufacturing obligations under this Agreement or Catalent's
violation of Applicable Laws or its negligence or willful misconduct, in which
case Catalent shall bear [  ].

ARTICLE 7

HAZARDS AND SAFETY

7.1Hazards.  As of the effective date of each applicable Purchase Order,
FibroGen shall provide Catalent with all information then known to FibroGen and
in FibroGen's possession or control concerning any hazardous conditions or
Wastes associated with exposure to or the handling, storage, use, or disposal of
FibroGen-supplied Materials and Product, including without limitation Materials
Safety Data Sheets for FibroGen-supplied Materials and Product.  

 

 

 

17

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

7.2Safety. Catalent shall in accordance with Catalent's internal procedures and
Applicable Law, inform its employees, contractors and other personnel of any
known or reasonably ascertainable chemical and processing hazards associated
with the Raw Materials, FibroGen-supplied Materials, Product, or any Wastes
generated through performance of the Manufacturing Services hereunder, and
provide such persons with training in the proper methods of handling and
disposing of such items. Catalent shall be responsible for maintaining safety
procedures and required training documentation for Catalent's handling and
manufacture of the Product, FibroGen-supplied Materials, and all Raw Materials
and components thereof, and for the generation, treatment, storage and disposal
of Wastes relating thereto all of which shall comply with all applicable
national and local environmental and occupational safety and health requirements
where the Waste is located. FibroGen shall have the right to audit and comment
on such procedures. In accordance with the Quality Agreement, each Party shall
promptly notify the other of any information or notice of which it becomes aware
concerning the Product, including, without limitation, any threatened or pending
action by any Regulatory Authority. FibroGen shall be responsible for handling
all complaints and communications from Regulatory Authorities with respect to
the Final Product or Product, except to the extent such complaints and
communications relate to the Catalent Facility. Catalent shall cooperate in
resolving such complaints and responding to such communications to the extent
such cooperation is reasonably requested by FibroGen.

7.3Waste Handling; Notification. At Catalent's expense, Catalent or an approved
Subcontractor shall handle, label, package, store, transport and dispose of all
Wastes generated through performance of the Manufacturing Services hereunder in
material compliance with all Applicable Laws, and be responsible for such
actions therefor. Each Party shall promptly notify the other of any health
hazards or potential health hazards of which it is or becomes aware concerning
exposure to or handling of the Raw Materials, FibroGen-supplied Materials,
Product, or Wastes.

7.4Accident Reports/Adverse Event Reporting. It is understood and agreed that
FibroGen (or other Designees) shall have the sole right and responsibility for
reporting to the applicable and appropriate Regulatory Authorities any adverse
events involving the Product or Final Product (as applicable). Catalent shall
provide FibroGen all reasonable assistance in complying with such reporting
requirements. Catalent shall report to FibroGen immediately within [  ] ([  ])
business day all material accidents related to the manufacture, handling, use or
storage of any Raw Materials, FibroGen-supplied Materials, or Product,
including, without limitation: (a) accidents resulting in significant personal
injury requiring more than first aid treatment, (b) accidents resulting in
chronic illness or loss of consciousness, (c) accidents resulting in material
property damage, (d) accidents resulting in material environmental release, and
(e) accidents that result in regulatory, safety, health or environmental audits.
Catalent shall notify FibroGen of any information of which Catalent becomes
aware concerning any side effect, injury, toxicity or sensitivity reaction, or
any unexpected incident, and the severity thereof, that is associated with the
manufacturing of Product.  

ARTICLE 8
QUALITY ASSURANCE

8.1Quality Agreement. Prior to any Regulatory Filing for the Product that names
Catalent as a manufacturer of Product and in any case before first cGMP
Manufacturing of the Product, the Parties shall agree upon and execute a quality
agreement (the “Quality Agreement”). The Quality Agreement shall set forth the
responsibilities of the Parties with respect to pharmacovigilance, quality
assurance, document retention, notification obligations relating to Regulatory
Authority inquiries and activities, audit and inspection rights, and similar
matters with respect to the manufacture of Product including Recalls, returned
goods, and authorization for Recalls.  

 

 

18

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

8.2Changes to Specifications. All Specifications, and any change to the
Specifications agreed by the Parties from time to time, shall be in writing,
dated and signed by the Parties. Any change to the Manufacturing Process or MBR
shall be deemed a Specification change. No change in the Specifications shall be
implemented by Catalent, whether requested by FibroGen or requested or required
by any Regulatory Authority, until the Parties have agreed in writing to such
change, the implementation date of such change, and any increase or decrease in
costs, expenses or fees associated with such change (including any change to
Unit Pricing). Catalent shall respond promptly to any request made by FibroGen
for a change in the Specifications, and both Parties shall use commercially
reasonable, good-faith efforts to agree to the terms of such change in a timely
manner. For changes to Specifications due to revisions to compendial
specifications, such Specification changes shall be implemented by Catalent no
later than the effective date of the corresponding change in the compendia. As
soon as practicable after a request is made for any change in Specifications,
Catalent shall notify FibroGen of the costs associated with such change and
shall provide such supporting documentation as FibroGen may reasonably require.
FibroGen shall pay all costs associated with FibroGen requested changes to the
Specifications. Catalent shall pay for all costs associated with changes to the
Specifications requested by Catalent or [  ], to the extent not resulting from a
Specification change requested by FibroGen.

8.3Quality Control. Catalent shall ensure that all Product manufactured for
supply to FibroGen pursuant to this Agreement is subject to quality controls in
conformance with customary practices, cGMP and regulatory standards. In
addition, Catalent shall maintain and follow a quality control and testing
program to confirm that all Product supplied hereunder conforms to the
Specifications.  

8.4Responsibility for Quality Assurance and Quality Control. Responsibility for
quality assurance and quality control of Product shall be allocated between
FibroGen and Catalent as set forth in the Quality Agreement.

8.5Audits; Observation of Product Manufacture. Notwithstanding anything to the
contrary herein or in any Purchase Order, Catalent agrees that it shall not
commence any manufacture of Product until FibroGen has approved the applicable
Master Batch Record. On an ongoing basis, FibroGen, other Designees, and other
authorized agents designated by FibroGen shall have the right to perform,
directly or through its representatives or agents, certain audits of records and
documentation, and to have Representatives of FibroGen (or representatives of
FibroGen's designee, including representatives of FibroGen's partners or other
Designees) visit each Catalent Facility during normal business hours to review
Catalent's manufacturing operations, to assess its compliance with and the
Quality Agreement, the quality-related obligations in this Agreement, and
applicable regulatory standards, and to discuss any related issues with
manufacturing and management personnel. Catalent shall cooperate fully in all
such reviews, audits, and inspections. Catalent shall provide at no further cost
personnel time and resources as may be available and commercially reasonable to
complete such audits. FibroGen shall provide reasonable advance notice to
Catalent of visits to Catalent Facility. FibroGen's Representatives (and/or
representatives of FibroGen's designee or partner or other Designees) shall be
granted access upon to (A) the portion of the Catalent Facility where Catalent
performs Manufacturing Services, (B) relevant personnel involved in
Manufacturing Services and (C) records pertaining to Manufacturing Services, in
each case solely to the extent pertaining to the Product and for the purpose of
verifying that Catalent is performing the Manufacturing Services in accordance
with Applicable Laws, including cGMPs, the Specifications, Quality Agreement and
the Master Batch Records. FibroGen, including its partners, Representatives
and/or other Designees, may not conduct an audit under this Section more than
[  ] during any [  ] ([  ]) month period, unless there is a material quality or
compliance or security issue concerning Product, the Manufacturing Services, or
the Manufacturing Process (as provided under Attachment B hereto); except that
additional inspections may be conducted [  ]. Notwithstanding the foregoing,
FibroGen (or its designee) may conduct an audit of Catalent's security
procedures [  ] every [  ] ([  ]) months to ensure adequate Product security
processes are in place. Audits and inspections shall be designed to minimize
disruption of operations at the Catalent Facility. If following an inspection
FibroGen considers that the

 

 

19

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

Products are not meeting the requirements set forth in Section 11.2.6, or the
security requirements posed under Section 8.6 hereof are insufficient, FibroGen
shall inform Catalent and Catalent shall take such immediate action as is
necessary to ensure that the Product is or will be as warranted under Section
11.2.6. FibroGen shall have the right to re-conduct inspections and take further
samples after Catalent has carried out its remedial actions at no additional
costs.

8.6Product Security. Catalent will ensure that all FibroGen-supplied Materials,
including API and Product, while under the control of Catalent are under
appropriately secure conditions with procedures in place to (a) protect the
materials against diversion and theft, and (b) include mechanisms for full
accounting and reconciliation of FibroGen Materials, including API and Product,
in each case, as may be more fully set forth under the Quality Agreement.
Catalent will promptly notify FibroGen should any breach or discrepancy thereof
occur, and Catalent will work cooperatively with FibroGen to resolve any such
breach or discrepancy, within the scope of its responsibilities under the
Quality Agreement. [  ].

ARTICLE 9
LICENSE GRANTS; TRANSFER ASSISTANCE

9.1Licenses to Catalent. During the Term, FibroGen hereby grants to Catalent a
limited, royalty-free, non-exclusive, non-transferable license (without any
right to sublicense) under any FibroGen Intellectual Property for the sole and
limited purpose of Catalent's performance of its obligations under this
Agreement, including, without limitation, the manufacture and supply of Product
pursuant to any applicable Purchase Order(s). Catalent covenants that it shall
not use or practice the FibroGen Intellectual Property for any use or purpose
other than for the limited manufacturing and supply as provided in this
Agreement, and shall not disclose, transfer, make public or sublicense any
rights, data and information under the FibroGen Intellectual Property.  

9.2License to FibroGen. Catalent shall and hereby grants to FibroGen an
irrevocable, perpetual, worldwide, fully paid, royalty-free, non-exclusive
license, with the right to grant and authorize sublicenses, under any and all
Catalent Background Intellectual Property and Catalent Owned Work Product that
Catalent incorporates into the Product, the MBR, Batch Documentation Package and
such other deliverables, in each case to practice such Catalent Background
Intellectual Property for the sole and limited purpose of: selling, having sold,
offering for sale, using, having sold, importing and/or exporting, and
commercializing the Product (or any back-up compounds or next-generation
compounds thereof).

9.3Transfer Assistance. [].

ARTICLE 10
OWNERSHIP OF INTELLECTUAL PROPERTY AND

MATERIALS

10.1Rights to Intellectual Property.

10.1.1Except as otherwise provided for hereunder, all Intellectual Property
developed under this Agreement which relates exclusively to the Product,
including the Batch Documentation Package, the MBR, the Manufacturing Process,
and all other deliverables required by this Agreement, including any
improvements or modifications thereto (collectively, “FibroGen Owned Work
Product”) shall be owned by FibroGen and Catalent shall and hereby assigns all
of Catalents's rights, title and interest in the FibroGen Owned Work Product to
FibroGen. For clarity, FibroGen Owned Work Product shall not include Catalent
Background Intellectual Property, and, except as set forth in Section 9.2, no
rights to Catalent Background Intellectual Property are provided for hereunder.
FibroGen Owned Work Product shall be deemed FibroGen Confidential Information.

 

 

20

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

Catalent shall execute documents and take other actions as FibroGen reasonably
requests (at FibroGen's expense) for purposes of applying for, obtaining,
perfecting, evidencing, sustaining and enforcing FibroGen's interest in the
FibroGen Owned Work Product. The content of all artwork provided by or on behalf
of FibroGen to Catalent shall and shall continue to be the sole and exclusive
property of FibroGen.

10.1.2Catalent shall own Intellectual Property relating to its Manufacturing
Services under this Agreement, including those that are generally applicable to
developing, formulating, manufacturing, filling, processing, packaging,
analyzing, or testing pharmaceutical products generally to the extent not
specific to the manufacture, formulation, filling, processing, packaging,
analyzing, testing, use, sale, offer for sale, export and/or import of the
Product and do not rely on or make a claim towards FibroGen Owned Work Product
or FibroGen Confidential Information (“Catalent Owned Work Product”). All
Catalent Owned Work Product shall be solely owned by Catalent.  

10.2FibroGen-supplied Materials. As between the Parties and without prejudice to
any other ownership rights hereunder, FibroGen shall own all rights and
interests in and title to the FibroGen-supplied Materials, including API.

10.3Intellectual Property Controls. Catalent shall require any of its employees,
approved Subcontractors, and employees of such approved Subcontractors to hold
any of FibroGen Confidential Information and FibroGen-supplied Materials in
strict trust and confidence, and shall require such employees, approved
Subcontractors, and employees of such approved Subcontractors to assign all
right, title and interest in and to FibroGen Owned Work Product to Catalent so
that Catalent may comply with its obligations under this Agreement. Furthermore,
Catalent shall protect all FibroGen Confidential Information in no less than the
same manner it uses to protect its own confidential information.

ARTICLE 11
REPRESENTATIONS AND WARRANTIES

11.1FibroGen. FibroGen hereby represents and warrants to Catalent that, as of
the Effective Date:

11.1.1Power and Authority. FibroGen is duly formed and validly existing under
the laws of its jurisdiction of formation and has all requisite corporate power
and authority to execute and enter into this Agreement and to perform its
obligations hereunder. Furthermore, FibroGen represents and warrants to Catalent
that neither FibroGen nor any of its employees has (to the best of its
knowledge) or will perform any of the following acts, either directly or through
a Third Party, in connection with this Agreement: (a) pay, offer or promise to
pay, or authorize the payment of, any money; (b) give or promise to give, or
authorize the giving of, any services or anything else of value; or (c) enter
into any other transactions, to or with any official or employee of any
governmental agency or instrumentality, or of a public international
organization, or of any agency or subdivision thereof, or to any political party
or official thereof or to any candidate for political office, in each case for
the purpose of: (i) influencing any act or decision of that person in his/her
official capacity, including a decision to fail to perform his/her official
functions with such governmental agency or instrumentality or such public
international organization or such political party; (ii) inducing such person to
use his/her influence with such governmental agency or instrumentality or such
public international organization or such political party to affect or influence
any act or decision thereof; or (iii) securing any improper advantage.

11.1.2Execution, Delivery and Performance of the Agreement. FibroGen has taken
all necessary corporate action on its part to authorize the execution and
delivery of this Agreement and the performance of its obligations under this
Agreement. This Agreement shall be duly executed and delivered on behalf of
FibroGen, and constitute a legal, valid, binding obligation, enforceable against
FibroGen and its

 

 

21

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

successors and assigns in accordance with its terms and conditions. The
execution, delivery and performance of this Agreement does not materially
breach, conflict with, violate, contravene or constitute a default under any
contracts, arrangements or commitments to which FibroGen is a party or by which
it is bound nor does the execution, delivery and performance of this Agreement
by FibroGen violate any order, law or regulation of any court or Regulatory
Authority having authority over it.

11.1.3Materials and Information. FibroGen is free to supply to Catalent the
FibroGen Confidential Information and FibroGen-supplied Materials supplied by
FibroGen to Catalent.  

11.1.4License. FibroGen has the right, power and authority to grant Catalent the
license set forth in Section 9.1 above.

11.1.5All FibroGen-supplied Materials shall have been produced in accordance
with Applicable Laws, shall comply with all applicable specifications, including
the Specifications, shall not be adulterated, misbranded or mislabeled within
the meaning of Applicable Laws, and shall have been provided in accordance with
the terms and conditions of this Agreement. If FibroGen learns of the
noncompliance of an Applicable Law that materially impacts the Manufacturing
Services by an employee, agent, or Subcontractor being used by Fibrogen,
Fibrogen will promptly so notify Catalent in writing, and appropriate action
will be taken by FibroGen in consultation with Catalent, as may be practical and
appropriate under the circumstances.  

11.1.6The content of all artwork provided by or on behalf of FibroGen to
Catalent shall comply with all Applicable Laws.    

11.1.7All Product delivered to FibroGen by Catalent shall be held, used and
disposed of by or on behalf of FibroGen in accordance with this Agreement and
Applicable Laws, and FibroGen will otherwise comply with Applicable Laws
relating to FibroGen's performance under this Agreement.

11.1.8FibroGen will not release any Batch of Product if the required
certificates of conformance indicate that Product does not comply with the
Specifications or if FibroGen (or its Designee) does not hold all necessary
Regulatory Approvals to market and sell the Product, or in the conduct of any
clinical trial utilizing Product or API.

11.1.9To FibroGen's knowledge, there is (i) no patent owned by a Third Party
related to the FibroGen Intellectual Property used to Process Product that would
be infringed or misused by performance under this Agreement and (ii) no trade
secret or other proprietary right of a Third Party related to the FibroGen
Intellectual Property used to Process Product that would be infringed or misused
by performance under this Agreement..

11.1.10FibroGen has all authorizations and permits required to deliver (or have
delivered) API to the Facility.

11.1.11FibroGen further represents and warrants that no transaction or dealing
under this Agreement shall be conducted with or for an individual or entity that
is designated as the target of any sanction, restriction or embargo administered
by the United Nations, European Union, United Kingdom, or United States. 

 

 

22

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

11.2Catalent. Catalent hereby represents and warrants to FibroGen that, as of
the Effective Date:

11.2.1Power and Authority. Catalent is duly formed and validly existing under
the laws of its jurisdiction of formation and has all requisite corporate power
and authority to execute and enter into this Agreement and to perform its
obligations hereunder.

11.2.2Execution, Delivery and Performance of Agreement. Catalent has taken all
necessary corporate action on its part to authorize the execution and delivery
of this Agreement and the performance of its obligations under this Agreement.
This Agreement shall be duly executed and delivered on behalf of Catalent, and
constitutes a legal, valid, binding obligation, enforceable against Catalent and
its successors and assigns in accordance with its terms. The execution, delivery
and performance of this Agreement does not materially breach, conflict with,
violate, contravene or constitute a default under any contracts, arrangements or
commitments to which Catalent is a party or by which it is bound nor does the
execution, delivery and performance of this Agreement by  Catalent violate any
order, law or regulation of any court or Regulatory Authority having authority
over it.

11.2.3Compliance with Applicable Laws.  Catalent is, to its knowledge, in
compliance with all Applicable Laws, regulatory guidelines and industry
standards relating to the performance of the Manufacturing Services. If Catalent
learns of the noncompliance of an Applicable Law that materially impacts the
Manufacturing Services by an employee, agent, or Subcontractor being used by
Catalent, Catalent will promptly so notify FibroGen in writing, and appropriate
action will be taken by Catalent at Catalent's sole expense.  

11.2.4 No Patent Infringement. The Manufacturing Services to be performed under
this Agreement, based on the practice of Catalent Background Intellectual
Property as contemplated to be used to manufacture the Products hereunder, will
not violate or infringe upon any patent, trade secret, copyright or other
intellectual property held by a Third Party; it being understood that such
representation shall not extent to any such infringement or violation based on
FibroGen Intellectual Property, instructions, or specifications provided to
Catalent. No Third Party has filed, pursued or maintained or threatened in
writing to file, pursue or maintain any claim, lawsuit, charge, complaint or
other action alleging infringement of a Third Party Patent or misappropriation
of trade secret based on the practice of Catalent Background Intellectual
Property as contemplated to be used to manufacture the Products hereunder. [  ].

11.2.5License. Catalent has the right, power and authority to grant FibroGen the
license set forth in Section 9.2 above and will not enter into any contract,
arrangement or commitment in the future which prohibits the grant of such
license.  

11.2.6Product Warranty. At the time of Delivery by Catalent as provided in
Section 4.3, Product shall have been Processed in accordance with Applicable
Laws and in conformity with the Master Batch Record, and will at the time of
Delivery, conform to the Specifications and Purchase Order, and shall not be
adulterated, misbranded or mislabeled within the meaning of Applicable Laws;
will have been packaged in accordance with the storage requirements as defined
in the Specifications and Master Batch Records (as applicable); and will be
transferred free and clear of any liens or encumbrances of any kind; provided,
that Catalent shall not be liable for defects attributable to FibroGen-supplied
Materials (including artwork, advertising and labeling).

11.2.7 Catalent will not in the performance of its obligations under this
Agreement use the services of any person debarred or suspended under 21 U.S.C.
§335(a) or (b).

11.2.8Catalent represents and warrants that no transaction or dealing under this
Agreement shall be conducted with or for an individual or entity that is
designated as the target of any sanction, restriction or

 

 

23

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

embargo administered by the United Nations, European Union, United Kingdom, or
United States. Furthermore, Catalent represents and warrants to FibroGen that
neither Catalent nor any of its employees has (to the best of its knowledge) or
will perform any of the following acts, either directly or through a Third
Party, in connection with this Agreement: (a) pay, offer or promise to pay, or
authorize the payment of, any money; (b) give or promise to give, or authorize
the giving of, any services or anything else of value; or (c) enter into any
other transactions, to or with any official or employee of any governmental
agency or instrumentality, or of a public international organization, or of any
agency or subdivision thereof, or to any political party or official thereof or
to any candidate for political office, in each case for the purpose of: (i)
influencing any act or decision of that person in his/her official capacity,
including a decision to fail to perform his/her official functions with such
governmental agency or instrumentality or such public international organization
or such political party; (ii) inducing such person to use his/her influence with
such governmental agency or instrumentality or such public international
organization or such political party to affect or influence any act or decision
thereof; or (iii) securing any improper advantage.

11.2.9 Catalent represents and warrants that, in furtherance of preventing
fraud, bribery and corruption, racketeering, money laundering or terrorism, and
ensuring product safety, it will comply with [  ].  

11.3Limitations. THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS ARTICLE
ARE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES MADE BY EACH PARTY TO
THE OTHER PARTY, AND NEITHER PARTY MAKES ANY OTHER REPRESENTATION, WARRANTY OR
GUARANTEE OF ANY KIND WHATSOEVER, INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 12
INDEMNIFICATION; LIMITATION OF LIABILITY

12.1Indemnification by FibroGen. Subject to Section 12.3, FibroGen shall
indemnify, defend and hold Catalent, and their directors, officers, employees
and agents (the “Catalent Indemnitees”) harmless from and against all losses,
damages, liabilities, settlements, penalties, fines, costs and expenses
(including, without limitation, reasonable attorneys' fees and expenses)
(collectively, the “Losses”) incurred by Catalent Indemnitees to the extent such
Losses arise out of, relate to or result from any claim, lawsuit or other action
or threat by a Third Party relating to or arising out of [  [  ] ], except to
the extent any such Losses arise out of or result from a Catalent Indemnitee's
negligence, willful misconduct, or breach of its representations, warranties or
obligations set forth in this Agreement.

12.2Indemnification by Catalent. Subject to Section 12.3, Catalent shall
indemnify, defend and hold FibroGen, and their directors, officers, employees
and agents (the “FibroGen Indemnitees”) harmless from and against all Losses
incurred by FibroGen Indemnitees to the extent such Losses arise out of or
result from any claim, lawsuit or other action or threat by a Third Party
relating to or arising out of [  ] in each case except to the extent any such
Losses arise out of or result from a FibroGen Indemnitee's negligence, willful
misconduct, or breach of its representations, warranties or obligations set
forth in this Agreement.

12.3Indemnification Procedures.  

12.3.1Identification of Indemnitor and Indemnitee. An “Indemnitor” means the
indemnifying Party. An “Indemnitee” means the indemnified Party and their
respective directors, officers, employees and agents.

 

 

24

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

12.3.2Indemnification Procedures. An Indemnitee which intends to claim
indemnification under Section 12.1 or Section 12.2 hereof shall promptly notify
the Indemnitor in writing of any claim, lawsuit or other action (including a
copy of any related complaint, summons, notice or other instrument) in respect
of which the Indemnitee or any of their respective directors, officers,
employees and agents intend to claim such indemnification; provided, however,
that failure to provide such notice within a reasonable period shall not relieve
the Indemnitor of its obligations under this Article 12 except to the extent, if
any, the Indemnitor is prejudiced by such failure. The Indemnitee and their
respective directors, officers, employees and agents shall additionally [  ].
The Indemnitee shall have the right, but not the obligation, to be represented
by counsel of its own selection and expense. FibroGen always has the right to
control proceedings relating to API and Product

12.4Limitations of Liability.

12.4.1IN THE EVENT OF ANY CLAIM FOR LOST, DAMAGED OR DESTROYED API OR OTHER
FIBROGEN-SUPPLIED MATERIALS, [ ].

12.4.2CATALENT'S TOTAL LIABILITY UNDER THIS AGREEMENT SHALL IN NO EVENT EXCEED
[  ].

12.4.3THE LIMITATIONS OF LIABILITY IN SECTIONS 12.4.1 AND 12.4.2 SHALL NOT APPLY
TO THE EXTENT ARISING OUT OF:

 

(a)

[  ];

 

(b)

[  ];

 

(c)

[  ];

 

(d)

[  ]; OR

 

(e)

[  ].

12.5Disclaimer of Consequential Damages. NEITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY FOR INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OR LOSS
OF REVENUES, PROFITS OR DATA ARISING OUT OF PERFORMANCE UNDER THIS AGREEMENT,
WHETHER IN CONTRACT OR IN TORT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

ARTICLE 13

INSURANCE

Each Party shall, at its own cost and expense, obtain and maintain in full force
and effect during the Term the following: (A) Commercial General Liability
and/or Foreign Liability Insurance with a per occurrence limit of $[  ] ([  ]
United States Dollars) or equivalent and an annual aggregate limit of $[   ]
United States Dollars) or equivalent; (B) Products and Completed Operations
Liability Insurance with a per occurrence limit of not less than $[  ] ([  ]
United States Dollars) or equivalent covering each Party's own operations
arising out of or connecting with this Agreement, providing coverage for bodily
injury and property damage claims; (C) Workers' Compensation as required by any
applicable law or regulation and in accordance with the provisions of the laws
of the nation, state, territory or province having jurisdiction over FibroGen's
employees. If any such jurisdiction has a social scheme to provide insurance or
benefits to injured workers, the relevant Party must be in full

 

 

25

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

compliance with the laws of such jurisdiction. Employer's Liability insurance
will be provided in amounts not less than the local currency equivalent of
US$[   ] ([] United States Dollars) or equivalent per accident and US[  ] ([  ]
United States Dollars) or equivalent per employee for disease, provided that
such coverage is available in the nation, state, territory or province having
jurisdiction over each Party's employees. If there is an exposure of injury to
each Party's employees under the U.S. Longshoremen's and Harbor Workers'
Compensation Act, the Jones Act or under the laws, regulations or statutes
applicable to maritime employees, coverage will be included for such injuries or
claims; and (D) Auto Liability insurance in a minimum amount of $[  ] ([  ]
United States Dollars) or equivalent combined single limit for all vehicles used
in connection with the performance of this contract. Each Party shall, at its
own cost and expense, obtain and maintain in full force and effect during the
Term, All Risk Property Insurance, including transit coverage, an amount equal
to [  ] while in, or in transit to, or from, a Catalent facility. If any of the
required policies of insurance are written on a claims made basis, such policies
shall be maintained throughout the Term and for a period of at least [  ] ([  ])
years thereafter. Each insurance policy that is required under this Agreement
shall be obtained from an insurance carrier with an A.M. Best or equivalent
rating of at least A- VII or an S&P rating of A. Each Party may self-insure all
or any portion of the required insurance as long as, together with its
Affiliates, its US GAAP net worth is greater than $[  ] United States Dollars or
equivalent or its annual EBITDA (earnings before interest, taxes, depreciation
and amortization) is greater than $[  ] United States Dollars or equivalent.
Upon the other Party's written request from time to time, each Party shall
promptly furnish to the other Party a certificate of insurance or other evidence
of the required insurance.  

ARTICLE 14
CONFIDENTIALITY

14.1Definition. As used in this Agreement, the term “Confidential Information”
means all confidential information of the disclosing person of whatever type,
including all information furnished by or on behalf of Catalent or FibroGen (as
the case may be, “Discloser”), its Affiliates or any of its or their respective
Representatives, to the other Party (for purposes of this Article 14,
“Recipient”), its Affiliates or any of its or their respective Representatives,
whether furnished before, on or after the Effective Date and furnished in any
form, including written, verbal, visual, electronic or in any other media or
manner and information acquired by observation or otherwise during any site
visit at the other Party's facility. Confidential Information includes all
proprietary technologies, know-how, trade secrets, discoveries, inventions and
any other Intellectual Property (whether or not patented), analyses,
compilations, business or technical information and other materials prepared by
either Party, their respective Affiliates, or any of its or their respective
Representatives, containing or based in whole or in part on any Confidential
Information furnished by Discloser, its Affiliates or any of its or their
respective Representatives. Confidential Information also includes the existence
and terms of this Agreement.

14.2Exclusions. Notwithstanding anything in Section 14.1 to the contrary,
Confidential Information does not include information that Recipient can
demonstrate upon competent written proof (A) is or becomes generally available
to the public or within the industry to which such information relates other
than as a result of a breach of this Agreement, (B) is already known by
Recipient at the time of disclosure without obligations of confidentiality, (C)
becomes available to Recipient on a non-confidential basis from a source that is
entitled to disclose it on a non-confidential basis or (D) was or is
independently developed by or for Recipient without reference to Discloser's
Confidential Information.

14.3Mutual Obligation. Recipient (A) will keep confidential all Confidential
Information, employing such protections as it would use for its own Confidential
Information of a similar type but in no case less than reasonable protections
under the circumstances, (B) will not use Discloser's Confidential Information
except in connection with the performance of its obligations under this
Agreement and (C) will not disclose to any Third Party, without Discloser's
prior written consent, Discloser's Confidential Information, except that
Recipient may disclose Discloser's Confidential Information to any of its
Affiliates and its or their respective Representatives

 

 

26

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

(and in FibroGen's case, Designees) that (A) need to know such Confidential
Information for the purpose of performing under this Agreement, (B) are advised
of the contents of this Article and (C) are bound to Recipient by obligations of
confidentiality and non-use at least as restrictive as the terms of this
Article. Each Party shall be jointly and severally responsible for any breach of
this Article by its Affiliates or any of its or their respective
Representatives.

14.4Permitted Disclosure. Recipient may disclose Discloser's Confidential
Information to the extent required by law or regulation; provided, that prior to
making any such legally required disclosure, Recipient shall give Discloser as
much prior notice of the requirement for and contents of such disclosure as is
practicable under the circumstances, and Recipient will cooperate with Discloser
in Discloser's efforts to obtain protective order, confidential treatment or
other legal remedy. Any such disclosure, however, shall not relieve Recipient of
its obligations under this Agreement. In addition, FibroGen may use Catalent's
name and disclose Catalent Confidential Information to potential investors or
other lending sources who have a specific need to know such Confidential
Information in connection with a proposed financing arrangement so long as the
Third Party to whom such Confidential Information is disclosed is bound to
FibroGen by obligations of confidentiality and non-use at least as restrictive
as the terms of this Article, and subject to the restrictions set forth in this
Article 14.

14.5No Implied License. Except as expressly set forth in Section 14.1, Recipient
will obtain no right of any kind or license under any of Discloser's
Confidential Information, including any patent application or patent, by reason
of this Agreement. Discloser's Confidential Information will remain Discloser's
sole property, subject to Article 10.

14.6Return of Confidential Information. Upon expiration or termination of this
Agreement, Recipient will (and will cause its Affiliates and its and their
respective Representatives to) cease its use and, upon written request, within
[  ] ([  ]) days either return or destroy (and certify as to such disposition)
all of Discloser's Confidential Information, including any copy of such
information, except for a single copy, which may be retained for the sole
purpose of ensuring compliance with its obligations under this Agreement. In
addition, Catalent shall require that all authorized Subcontractors and
Affiliates performing Services have similarly returned or destroyed all FibroGen
Confidential Information.

14.7Survival. The obligations of this Article will terminate [  ] years from the
expiration or termination of this Agreement, except with respect to trade
secrets, for which the obligations of this Article will continue for so long as
such information remains a trade secret under law.

ARTICLE 15
PRESS RELEASES; USE OF NAMES

15.1Press Releases. Neither Party shall issue or disclose any press release,
publicity or other form of public written disclosure regarding this Agreement or
the terms hereof without receiving the other Party's express prior written
consent, except required under Applicable Laws, by any governmental agency or by
the rules of any stock exchange on which the securities of the disclosing Party
are listed, in which case the Party required to make the press release or public
disclosure shall use commercially reasonable efforts to obtain the approval of
the other Party as to the form, nature and extent of the press release or public
disclosure prior to issuing the press release or making the public disclosure.

15.2Use of Names. Except as expressly set forth in Section 14.4, neither Party
shall make use of the name, trademark, logo or symbol of the other Party of its
Affiliates or any of their respective officers, directors, employees, or agents,
in any advertising or promotional material, or otherwise, in connection with
this Agreement or any related agreements, without the prior written consent of
the other Party.

 

 

27

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

ARTICLE 16
TERM; TERMINATION

16.1Term.  This Agreement shall commence on the Effective Date and shall
continue until the end of [  ] (“Initial Term”), and automatically extend for
[  ] year periods (each a “Renewal Term”).  Either Party may provide the other
with [  ] ([  ]) months’ written notice of termination with or without cause,
provided the date of termination cannot occur before [  ]. The Initial Term and
Renewal Terms are collectively referred to as the “Term”.  

16.2Termination. This Agreement may be terminated as follows:

16.2.1Material Breach. Either Party may terminate this Agreement or Purchase
Order by written notice to the other Party, for any material breach of this
Agreement or Purchase Order by the other Party, if such breach is not cured
within [  ] ([  ]) days after the breaching Party receives written notice of
such breach from the non-breaching Party. Such termination shall be effective
upon expiration of such cure period.

16.2.2Insolvency. Either Party may terminate this Agreement and all Purchase
Orders upon notice to the other Party, upon (a) the dissolution, termination of
existence, liquidation or business failure of the other Party; (b) the
appointment of a custodian or receiver for the other Party who has not been
terminated or dismissed within [  ] ([ 90]) days of such appointment; or (c) the
institution by the other Party of any proceeding under national, federal or
state bankruptcy, reorganization, receivership or other similar laws affecting
the rights of creditors generally or the making by such Party of a composition
or any assignment for the benefit of creditors under any national, federal or
state bankruptcy, reorganization, receivership or other similar law affecting
the rights of creditors generally, which proceeding is not finally dismissed
within [  ] ([  ]) days of filing. All rights and licenses granted pursuant to
this Agreement are, and shall otherwise be deemed to be, for purposes of Section
365(n) of Title 11 of the United States Code, licenses of rights of
“intellectual property” as defined therein.

16.3Consequences of Termination.  

16.3.1Generally. If FibroGen delivers to Catalent a notice of termination of
this Agreement pursuant to Section 16.2, Catalent shall use [     ] efforts to
wind-down all Manufacturing Services in accordance with its responsibilities
under Applicable Laws, and use [      ]  efforts to reduce or eliminate further
costs, and to cancel, if permitted under the terms of applicable agreements, any
Third Party obligations. Except for invoices or Purchase Orders directly related
to Catalent's material breach of this Agreement pursuant to Section 16.2.1,
hereof FibroGen shall pay Catalent all invoiced amounts outstanding hereunder,
plus, upon receipt of invoice therefor, for any [  ] and [  ] in the event that
this Agreement is terminated for any reason other than by FibroGen pursuant to
Section 16.2.2, all Product being Processed pursuant to Purchase Orders (or,
alternatively, FibroGen may instruct Catalent to complete such work in process,
and the resulting completed Product shall be governed by clause (ii)). In the
event that this Agreement is terminated for any reason other than by FibroGen
pursuant to Section 16.2.2, FibroGen shall pay Catalent for[  ], in connection
with Catalent's performance of this Agreement, so long as such costs, expenses
or commitments were made by Catalent consistent with FibroGen's most recent
Binding Forecast and the vendor's [  ]. In addition, Catalent shall return to
FibroGen all FibroGen-supplied Materials together with any Product existing,
generated, or in progress as of the date of termination. For avoidance of doubt,
all services and delivery fees in connection with the transition shall be borne
by FibroGen, unless the termination is due to breach of this Agreement by
Catalent.

16.3.2Return of Product. At FibroGen’s request or upon expiration or termination
of this Agreement, Catalent shall promptly: return or, at FibroGen’s written
request, destroy (with certification of such destruction), all quantities of
Product, FibroGen-supplied Materials, Raw Materials, intermediates and
in-process

 

 

28

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

materials being held by Catalent under this Agreement and outstanding Purchase
Order(s). Such actions shall be taken at FibroGen’s pre-approved cost and
expense.

16.3.4Accrued Rights. Except as otherwise expressly set forth herein, any
termination or expiration of this Agreement shall be without prejudice to any
right which shall have accrued to the benefit of either Party prior to such
expiration or termination.

16.4Right to Return and Settle. If Catalent requests in writing from FibroGen
direction with respect to disposal of any inventories of Product,
FibroGen-supplied Materials, equipment, samples or other items belonging to
FibroGen and is unable to obtain a response from FibroGen despite written notice
as required under Section 18.1 hereof, after making commercially reasonable
efforts to do so, Catalent shall be entitled to (A) return all such items to
FibroGen, and (B) set-off any and all amounts due to Catalent or any of its
Affiliates from FibroGen against any credits FibroGen may hold with Catalent or
any of its Affiliates. Catalent shall in no event dispose of Product without
FibroGen’s prior written consent.

16.5Surviving Rights. Sections[  ], and the rights and obligations contained
therein shall survive the termination or expiration of this Agreement to the
extent expressly stated therein.

ARTICLE 17
FORCE MAJEURE

Except as to payments required under this Agreement, neither Party shall be
liable hereunder for any failure in performance if such delay or failure is
caused by fire, flood, explosion, storm, acts of God, acts of any government or
government agency or other causes beyond such Party’s reasonable control,
provided that, upon the occurrence of any event of force majeure, (a) the Party
whose performance is thereby affected shall promptly notify the other Party of
the force majeure event and the circumstances so surrounding and of the expected
duration thereof and shall take all reasonable steps to mitigate such delay or
failure to perform and (b) if the delay or failure to perform continues for more
than [  ] ([  ]) days, the unaffected Party may terminate this Agreement upon
written notice to the affected Party. Upon cessation of such force majeure
event, the affected Party shall promptly resume performance under this Agreement
as soon as it is possible for the Party to do so.

ARTICLE 18
MISCELLANEOUS

18.1Notices. Any notice required or permitted to be given under this Agreement
by any Party shall be in writing and shall be (a) delivered personally, (b) sent
by registered mail, return receipt requested, postage prepaid, (c) sent by a
nationally-recognized courier service guaranteeing next-day or second day
delivery, charges prepaid, or (d) delivered by facsimile (with documented
evidence of transmission), to the addresses of the other Party set forth below,
or at such other addresses as may from time to time be furnished by similar
notice by any Party. The effective date of any notice under this Agreement shall
be the date of receipt by the receiving Party.

 

To FibroGen:

FibroGen, Inc.

 

 

409 Illinois Street

 

 

San Francisco, CA 94158

 

 

Attn:  Legal Department

 

 

Telephone: + 1 415 978-1200

 



 

 

29

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

 

To Catalent

Catalent Pharma Solutions, LLC

 

 

1100 Enterprise Drive

 

 

Winchester, KY 40391

 

 

Attn:  General Manager

 

 

Telephone: +1 859-745-2200

 

 

 

 

 

 

 

With a copy to:

Catalent Pharma Solutions, LLC

 

 

14 Schoolhouse Road

 

 

Somerset, NJ 08873

 

 

Attn:  General Counsel (Legal Department)

 

 

E-Mail: GenCouns@catalent.com

 

 

Facsimile:  +1 (732) 537-6491

18.2Governing Law. This Agreement shall be governed by, construed and
interpreted in accordance with the laws of the State of [  ], United States of
America, without reference to conflict of laws principles. The Parties shall
negotiate in good faith and use reasonable efforts to settle any dispute,
controversy or claim arising from or related to this Agreement or the breach
thereof, as follows: the matter shall be referred first to the JMC having
responsibility for the subject matter of the dispute. The JMC shall negotiate in
good faith to resolve such dispute in a mutually satisfactory manner for up to
[  ] ([  ]) days. If such efforts do not result in mutually satisfactory
resolution of the dispute, then such dispute may be submitted by either Party to
arbitration by the [  ] by [  ] arbitrator selected by the Parties; provided,
either Party will have the right to withdraw from the arbitration at any time,
and termination of such participation will be effective upon written notice to
the other Party. If no agreement on an arbitrator can be reached within [  ]
([  ]) days after the [  ] offers names of potential arbitrators, then the [  ]
will choose one arbitrator having reasonable experience in commercial
transactions of the type described in this Agreement. The arbitration shall take
place in the English language in [  ], in accordance with the [  ] administered
arbitration rules then in effect, and judgment upon any award rendered in such
arbitration will be binding and may be entered in any court having jurisdiction
of the matter. The arbitration shall commence within [  ] ([  ]) days of the
date on which an arbitrator is selected. The arbitrator's decision shall set
forth a reasoned basis for any award of damages or finding of liability. The
arbitrator shall not have power to [  ]. The arbitrator shall award to the
prevailing Party, if any, its costs and attorneys' fees and expenses reasonably
incurred in connection with the arbitration, in accordance with this Section. In
any dispute resolution proceeding between the Parties in connection with this
Agreement, the prevailing Party will be entitled to recover its reasonable
attorney's fees and costs in such proceeding, including any subsequent or
related enforcement proceeding, from the other Party.

18.3Headings. All headings in this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

18.4Exhibits. All exhibits, attachments or appendices referred to herein form an
integral part of this Agreement and are incorporated into this Agreement by such
reference.

18.5Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, except that a Party may make such an assignment without the other Party's
consent to such Party's Affiliate or to a successor to all or substantially all
of the assets or business of such Party to which this Agreement pertains,
whether by asset sale, stock sale, merger, acquisition, or otherwise. Any
permitted successor or assignee of rights and/or obligations hereunder shall, in
a writing to the other Party, expressly assume performance of such rights and/or
obligations. Any purported assignment that is not

 

 

30

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

in conformance with this Section 18.5 shall be null, void and of no legal
effect. Subject to the foregoing, this Agreement shall be binding upon and inure
to the benefit of the successors and assigns of the Parties.

18.6Severability. If any part of this Agreement shall be found to be invalid or
unenforceable under applicable law in any jurisdiction, such part shall be
ineffective only to the extent of such invalidity or unenforceability in such
jurisdiction, without in any way affecting the remaining parts of this Agreement
in that jurisdiction or the validity or enforceability of the Agreement as a
whole in any other jurisdiction. In addition, the part that is ineffective shall
be reformed in a mutually agreeable manner so as to as nearly approximate the
intent of the Parties as possible.

18.7Independent Contractors. Each of the Parties is an independent contractor
and nothing herein contained shall be deemed to constitute the relationship of
partners, joint venturers, nor of principal and agent between the Parties.
Neither Party shall at any time enter into, incur, or hold itself out to Third
Parties as having authority to enter into or incur, on behalf of the other
Party, any commitment, expense, or liability whatsoever.

18.8Conflict. In the event of conflict or ambiguity between or among the
provisions of a particular Purchase Order, and the body of this Agreement or any
amendments hereto and any other ancillary agreements, the terms and conditions
of the body of this Agreement and amendments hereto shall prevail, govern,
override, and control followed by the terms and conditions of ancillary
agreements such as the Quality Agreement, Specifications, and Master Batch
Records; and then finally the terms and conditions of the particular Purchase
Order. Notwithstanding the foregoing, the Quality Agreement shall control with
respect to quality assurance subject matters. For clarity, only explicit
exceptions or modifications of named sections of this Agreement or other
agreements set forth in a Purchase Order, shall act as exceptions, modifications
or amendments of such agreements, and only then for the Product under such
Purchase Order.  

18.9Waiver.  No waiver of any term, provision or condition of this Agreement
whether by conduct or otherwise in any one or more instances shall be deemed to
be or construed as a further or continuing waiver of any such term, provision or
condition or of any other term, provision or condition of this Agreement.

18.10Entirety; Amendments. This Agreement, including any exhibits or ancillary
documents attached hereto or referenced herein, constitutes the full
understanding of the Parties and a complete and exclusive statement of the terms
of their agreement with respect to the specific subject matter hereof, and no
terms, conditions, understandings or agreements purporting to modify or vary the
terms thereof shall be binding unless hereafter made in a written instrument
referencing this Agreement and signed by each of the Parties.  

18.11Counterparts. This Agreement and any amendment hereto may be executed in
any number of counterparts, each of which shall for all purposes be deemed an
original and all of which shall constitute the same instrument. This Agreement
shall be effective upon full execution by portable document format (pdf),
facsimile or original, and a pdf or facsimile signature shall be deemed to be
and shall be as effective as an original signature.

 

 

31

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Effective Date.

 

Catalent Pharma Solutions, LLC

 

Fibrogen, Inc.

 

 

 

 

 

 

By:

/s/ Aris Gennadios, Ph.D.

 

By:

/s/ Michael Martinelli

 

 

 

Name

Aris Gennadios, Ph.D.

 

Name

Michael Martinelli

 

 

 

Title:

President

 

Title:

VP Tech Dev

 

 

 

Date:

18 December 2019

 

Date:

1/8/2020

 

 

 

32

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

ATTACHMENT A

 

UNIT PRICING, PURCHASE ORDERS AND ADDITIONAL FEES

[   ]

 

 

33

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

ATTACHMENT B

 

PRODUCT MAINTENANCE SERVICES

 

Product Maintenance Services are comprised of the following:

 

[  ]

 

 

34

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

ATTACHMENT C

 

OTHER SERVICES

 

 

The following services and items are not included in Product Maintenance
Services and may be supported by Catalent on an as-needed basis under a
countersigned quotation. The list below is provided for illustration purposes
and not intended to represent an exhaustive list of Product requests or services
provided by Catalent:  

 

[  ]

 

 

35

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

ATTACHMENT D

 

FibroGen-Supplied Materials and Raw Materials

 

[  ]

 

 

36

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Confidential

ATTACHMENT E

 

Product Specifications

 

[ ]

 

 

37

 

 